

116 HR 4396 IH: Clean Slate through Repayment Act of 2019
U.S. House of Representatives
2019-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4396IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2019Ms. Mucarsel-Powell (for herself and Ms. Stevens) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to remove the record of default on a loan made, insured,
			 or guaranteed under title IV from a borrower’s credit history upon
			 repayment of the full amount due on such loan.
	
 1.Short titleThis Act may be cited as the Clean Slate through Repayment Act of 2019. 2.Removal of record of defaultPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
			
 493E.Removal of record of defaultUpon repaying in full the amount due on a defaulted loan made, insured, or guaranteed under this title, the Secretary, guaranty agency, or other holder of the loan shall request any consumer reporting agency to which the Secretary, guaranty agency or holder, as applicable, reported the default of the loan, to remove the record of the default from the borrower’s credit history..
		